Name: Commission Regulation (EC) NoÃ 2121/2005 of 22 December 2005 amending Regulation (EC) NoÃ 2255/2004 as regards its period of application
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  beverages and sugar;  trade;  cooperation policy
 Date Published: nan

 23.12.2005 EN Official Journal of the European Union L 340/24 COMMISSION REGULATION (EC) No 2121/2005 of 22 December 2005 amending Regulation (EC) No 2255/2004 as regards its period of application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (1), and in particular the second sentence of the second indent of the first subparagraph of Article 27(11) thereof, Whereas: (1) Where the export refund for sugar is differentiated, Commission Regulation (EC) No 2255/2004 of 27 December 2004 on proof of completion of customs formalities for the import of sugar into third countries as provided for in Article 16 of Regulation (EC) No 800/1999 (2) provides for relaxation of the rules on proof of completion of customs formalities until 31 December 2005. (2) Given that the administrative difficulties that prompted this derogation and their impact on the market persist, application of that Regulation should be prolonged for one year. (3) Regulation (EC) No 2255/2004 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 In the second paragraph of Article 2 of Regulation (EC) No 2255/2004 31 December 2005 is replaced by 31 December 2006. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16). (2) OJ L 385, 29.12.2004, p. 22.